Reasons for Allowance

1.	Examiner has reviewed and considered Applicants amendment and request for consideration filed 06/03/22, And after thorough examination under the merits and based on claim limitations juxtaposed potential prior art claims 26 – 44 and 46 – 50 is in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…identify a task routine for distributed execution by a plurality of secure controllers; establish secure communications over a network with at least one of the plurality of secure controllers, the at least one of the plurality of secure controllers comprising a first secure controller and a second secure controller; and 
select the first secure controller of the plurality of secure controllers to compile a first portion of the task routine based, at least in part, on the secure communications with the first secure controller or a resource available to the first secure controller…,” as best illustrated by FIG.16, and in such a manner as recited in independent claims 26, 35 and 44.
Therefore, claims 26 – 44 and 46 – 50 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192